Citation Nr: 1524524	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  13-03 744	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and a depressive disorder.

2.  Entitlement to service connection for chronic bronchitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The appellant served on active duty in the US Army from February 1967 to February 1969, including service in the Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In February 2005, the RO denied entitlement to service connection for PTSD on the basis that there was no supporting evidence of a claimed stressor.  The Veteran did not submit a notice of disagreement or new evidence within a year of the notice of that decision. VA subsequently amended its regulations to provide a relaxed evidentiary standard to establish service connection for PTSD claimed on the basis of a stressor consisting of the fear of hostile military action.  38 C.F.R. § 3.304(f)(3) (2014).  This is considered a liberalizing change.  Ervin v. Shinseki, 24 Vet. App. 318 (2011).  A liberalizing change creates a new basis of entitlement to the benefit.  Spencer v. Derwinski, 4 Vet. App. 283 (1993).  Where a change in the law creates a new basis of entitlement, new claims are adjudicated on a de novo basis without the need for new and material evidence.  Pelegrini v. Principi, 18 Vet. App. 18 Vet App 112 (2004).  The claim for service connection for PTSD is, therefore, adjudicated on a de novo basis.

The Veteran testified at a videoconference hearing before the undersigned in in March 2015.  A transcript is in the claims file.

The claim for service connection for an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACTS

1.  On the record at a March 2015 Board Hearing, the appellant testified prior to a decision in the appeal, that he wished to withdraw his appeal on the issue of entitlement to service connection for chronic bronchitis.  

2.  In an unappealed February 2005 rating action, the RO denied service connection for PTSD based on the conclusion that the appellant was not in combat and, as such, was not exposed to a stressful event that may have caused his to develop (and now suffer from) PTSD.  

3.  Evidence received since that February 2005 rating decision is new and material and raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disorder (to include PTSD).  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal with respect to the issue of entitlement to service connection for chronic bronchitis have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2014). 

2.  The February 2005 rating action denying service connection for PTSD is final is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2014).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and a depressive disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the claims file.  Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

I.  Withdrawal of Appeal - Chronic Bronchitis

Under 38 U.S.C.A. § 7105(d)(5) (West 2014), the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. An appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.204(b) (2014). Withdrawal may be made by the veteran or by his authorized representative in writing or on the record at a hearing.  38 C.F.R. § 20.204(a) (2014).

On the record at the March 2015 Board Hearing, the appellant stated that he wished to withdraw his appeal with respect to the issue of entitlement to service connection for chronic bronchitis.  As the appellant has withdrawn this appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issues and they are dismissed. 


ORDER

The issue of entitlement to service connection for chronic bronchitis is dismissed.


REMAND

The record contains numerous diagnoses of PTSD by VA mental health professionals.  At a VA examination in February 2011, the examiner concluded that the Veteran did not meet the criteria for a diagnosis of PTSD, but did meet the criteria for a diagnosis of depression.  The examiner did not provide an opinion as to whether that disability was related to service.  The examiner did not have the opportunity to consider the regulatory changes that provided for service connection on the basis of fear of hostile military action.  

The Veteran has submitted a "certificate of combat service."  It is not clear whether this was issued by the service department or some other entity.  There may be additional service department records verifying the Veteran's participation in combat. 

A review of the claims file suggests that there may be additional treatment records, such as those pertaining to treatment at a Vet Center.  Also not of record are records pertaining to the Veteran's award of Social Security Administration (SSA) disability benefits (although an award letter is of record.  VA has a duty to obtain these records.  Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should ask the appellant to authorize VA to obtain records of psychiatric treatment since service, including the dates of his reported treatment at a Vet. Center.

The AOJ should take the necessary steps to obtain all identified treatment records.  

3.  The AOJ should obtain any SSA decision denying or granting disability benefits to the appellant and the records relied upon in such decision. 

4.  The Veteran should be asked to clarify the source of the "Certificate of Combat Service."

5.  The AOJ should verify whether the "Certificate of Combat Service" was issued by the service department.

6.  The AOJ should attempt to verify the Veteran's participation in riverine operations in Vietnam. 

7.  If the request for any records is not successful, the AOJ should inform the appellant of the missing records, of the efforts made to obtain the records and of any further action that will be taken.

8.  The AMC should arrange for the appellant to be examined by a psychiatrist or psychologist, who has not previously examined him, to determine the correct diagnosis of any psychiatric disorder present at any time since 2004.  
If the examiner determines that the appellant has any psychiatric disorder in addition to PTSD, the examiner should provide an opinion as to whether the disability is due, in whole or part, to an in-service event.  

If a diagnosis of PTSD is warranted, the examiner should identify the stressors supporting the diagnosis.  If the diagnosis is not warranted, the examiner should identify the criteria that are not satisfied. 

The examiner should note that the Board is required to adjudicate this appeal under DSM IV rather than DSM V.

The report of the examination should include reasons for all opinions.  The entire claims folder and a copy of this Remand must be made available to and reviewed by the examiner. 

8.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the appeal to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


